EXHIBIT 10.1

THIS AGREEMENT SHALL NOT BE BINDING

UPON THE PORT AUTHORITY UNTIL DULY

EXECTUED BY AN EXECUTIVE OFFICER

THEREOF AND DELIVERED TO THE LESSEE

BY AN AUTHORIZED REPRESENTATIVE OF THE

PORT AUTHORITY



Newark International Airport

Supplement No. 22

Port Authority Lease No. ANA-170

TWENTY-SECOND SUPPLEMENTAL AGREEMENT



THIS AGREEMENT, made as of February 17, 2004 (the "Effective Date") (sometimes
referred to as the "Twenty-second Supplemental Agreement" or as "Supplement No.
22" of the Lease) by and between THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY
(hereinafter referred to as "the Port Authority") and CONTINENTAL AIRLINES,
INC., a corporation of the State of Delaware, (hereinafter referred to as "the
Lessee"),



WITNESSETH, That:

WHEREAS, the Port Authority and People Express Airlines, Inc. as of January 11,
1985 entered into an agreement of lease covering certain premises, rights and
privileges at and in respect to Newark International Airport (hereafter called
the "Airport") as herein set forth (said agreement of lease as heretofore
supplemented and amended is hereinafter called the "Lease"); and



 

WHEREAS, the Lease was thereafter assigned by said People Express Airlines, Inc.
to the Lessee pursuant to an Assignment of Lease with Assumption and Consent
Agreement entered into among the Port Authority, the Lessee and said People
Express Airline, Inc. and dated August 15, 1987; and

WHEREAS, a certain Stipulation between the parties hereto was heretofore
submitted for approval of the United States Bankruptcy Court for the District of
Delaware ("the Bankruptcy Court") covering the Lessee's assumption of the Lease
as part of the confirmation of its reorganization plan in its Chapter 11
bankruptcy proceedings and as debtor and debtor in possession pursuant to the
applicable provisions of the United States Bankruptcy Code as set forth in and
subject to the terms and conditions of said Stipulation (said Stipulation being
hereinafter referred to as the "Stipulation"); and



WHEREAS, the Stipulation and the Lessee's assumption of the Lease was approved
by the Bankruptcy Court by and Order thereof dated the 1st day of October, 1993;
and



WHEREAS, the Port Authority and the Lessee desire to amend the Lease in certain
respects as hereinafter set forth;







 

NOW, THEREFORE, in consideration of the covenants and mutual agreements herein
contained, the Port Authority and the Lessee hereby agree to amend the Lease,
effective as of the Effective Date as follows:



(a) With respect to the passenger loading bridges which are referred to in the
Lease as the "42 passenger loading bridges" for which Port Authority
construction advances were made pursuant to Sections 2 and 6 of the Lease
(hereinafter sometimes referred to as the "Section 2 loading bridges"), it is
hereby recognized that the Lessee has advised the Port Authority that, based on
the Lessee's desire to reconfigure gate assignments in the Satellite C-2 portion
of the premises ("C-2 portion of the premises"), certain modifications and
removal work are required; the same to be performed by the Lessee under Tenant
Alteration Applications which have been or shall be submitted by the Lessee for
approval by the Port Authority. Said Tenant Alteration Applications if, as and
when approved by the Port Authority being herein called the "Alteration
Applications". The aforesaid work shall consist of:



(i) the removal from the premises of fourteen (14) of the Section 2 passenger
loading bridges including the transfer of the title thereof to the Lessee and
the disposition of the same by the Lessee; said fourteen (14) loading bridges
being identified by gate number at the C-1 C-2 portions of the premises and by
serial number ("2004 (14) Removed Loading Bridges") as follows:



 

2004 (14) Removed Loading Bridges List



 

 

Gate

Description

Serial Number

No. 1

101

Wollard 500 Fixed Pedestal

WS500R-33

No. 2

103

Wollard 500 Fixed Pedestal

WS500R-34

No. 3

104

Wollard 903 Apron Drive

WS903-13

No. 4

106

Wollard 903 Apron Drive

WS903-14

No. 5

109

Wollard 500 Fixed Pedestal

WS500R-37

No. 6

111

Wollard 500 Fixed Pedestal

WS500R-38

No. 7

112

Wollard 500 Fixed Pedestal

WS500R-51

No. 8

113

Wollard 500 Fixed Pedestal

WS500R-54

No. 9

114

Wollard 500 Fixed Pedestal

WS500R-52

No. 10

115

Wollard 500 Fixed Pedestal

WS500R-53

No. 11

71

Wollard 903 Apron Drive

WS903-17

No. 12

73

Wollard 903 Apron Drive

WS903-18

No. 13

75

Wollard 903 Apron Drive

WS903-20

No. 14

86

Wollard 500 Fixed Pedestal

WS500R-63



 

and (ii) the relocation from satellite C-2 portion of the premises to Satellite
C-1 portion of the premises of the following four (4) loading bridges, of which
the loading bridge identified below by gate number 102 and bearing serial number
38765 shall remain a Port Authority owned loading bridge as part of the Section
2 loading bridges; and title to the loading bridge identified below by gate
number 110 and bearing serial number 39452 will remain in the Lessee, as
described in Supplement No. 18 of the Lease; and that title to the loading
bridges identified below by gate numbers 105 and 107 and bearing serial numbers
39483 and 39484 will remain in the New Jersey Economic Development Authority, as
described in Supplement No. 18 of the Lease:



 

 

Original

C-2

Location

(Gate)

Description

Serial

Number

New Location C-1

(Gate)

No. 1

102

Jetway A-3 58/110 Apron Drive

38765

86

No. 2

105

Jetway A-3 60/119 Apron Drive

39483

71

No. 3

107

Jetway A-3 60/119 Apron Drive

39484

75

No. 4

110

Jetway A-3 60/119 Apron Drive

39452

73



 

and (iii) the installation in the C-2 portion of the premises, at the Gate
Positions Listed below, of twenty-four (24) new apron-drive articulated
passenger loading bridges (as hereinafter described) ("C-2-2004 (24) New Loading
Bridges"): as follows:



 

C-2 2004 (24) New Loading Bridges



 

 

New Gate (C-2

Reconfiguration)

Description

Serial Number

No. 1

101

Jetway A-3 58/110 Apron Drive

30097

No. 2

102

Jetway A-3 58/110 Apron Drive

30094

No. 3

103A

Jetway A-3 58/110 Apron Drive

30098

No. 4

103B

Jetway A-3 58/110 Apron Drive

30099

No. 5

104A

Jetway A-3 58/110 Apron Drive

30096

No. 6

104B

Jetway A-3 58/110 Apron Drive

30095

No. 7

105

Jetway A-3 58/110 Apron Drive

30100

No. 8

106

Jetway A-3 50/95 Apron Drive

30109

No. 9

107A

Jetway A-3 58/110 Apron Drive

30101

No. 10

107B

Jetway A-3 58/110 Apron Drive

30102

No. 11

108A

Jetway A-3 50/95 Apron Drive

30111

No. 12

108B

Jetway A-3 50/95 Apron Drive

30110



 

 

 

No. 13

109

Jetway A-3 58/110 Apron Drive

30103

No. 14

110A

Jetway A-3 50/95 Apron Drive

30113

No. 15

110B

Jetway A-3 50/95 Apron Drive

30112

No. 16

111

Jetway A-3 58/110 Apron Drive

30104

No. 17

112A

Jetway A-3 58/110 Apron Drive

30108

No. 18

112B

Jetway A-3 58/110 Apron Drive

30107

No. 19

113A

Jetway A-3 58/110 Apron Drive

30105

No. 20

113B

Jetway A-3 58/110 Apron Drive

30106

No. 21

114A

Jetway TR 46/56

30117

No. 22

114B

Jetway TR 46/56

30116

No. 23

115A

Jetway TR 46/56

30114

No. 24

115B

Jetway TR 46/56

30115



;provided that such C-2 2004 (24) New Loading Bridges shall not be deemed to
constitute Schedule 1 Terminal Fixtures (as defined in Paragraph 53 of
Supplement No. 17 of the Lease) under the Lease.



The Lessee represents and warrants to the Port Authority that the C-2 2004 (24)
New Loading Bridges shall be purchased and installed at the C-2 portion of the
premises by the Lessee at its sole cost and expense and that the Lessee shall
have and shall retain title thereto, subject to the terms and provisions of the
Lease including without limitation Sections 34 and 74 thereof.



By the execution of this Supplemental Agreement title to the 2004 (14) Removed
Loading Bridges shall be deemed vested in the Lessee, and the Lessee shall, as
part of the work under the Alteration Applications, remove, transport and
dispose of the 2004 (14) Removed Loading Bridges at the Lessee's sole cost and
expense and in accordance with the terms of the Lease, including without
limitation all applicable Environmental Requirements (as defined in the Lease)
and the Alteration Applications. The Lessee shall install the C-2 2004 (24) New
Loading Bridges, and perform all associated and related work, at the C-1 and at
the C-2 Gate Positions listed in the foregoing List immediately upon the
Lessee's removal from the premises of the 2004 (14) Removed Loading Bridges, and
shall perform such work and installations at its sole cost and expense and in
accordance with the terms of the Lease, including without limitation all
applicable Environmental Requirements (as defined in the Lease) and the
Alteration Applications. The Port Authority shall not be responsible for any
costs or expenses of any type whatsoever for or in connection with any of the
foregoing work or the said transfer of title or removal, transport or disposal
of the 2004 (14) Removed Loading Bridges or the said installation of the C-2
2004 (24) New Loading Bridges.



It is specifically understood and agreed that none of the costs and expenses of
the foregoing shall be or become part of the cost of the construction work (as
defined in section 6 of



 

 

the Lease) or part of the Construction Advance Amount (as defined in Section 6
of the Lease). It is further expressly understood and agreed that the transfer
of the title to the Lessee and removal, transporting and disposal of the 2004
(14) Removed Loading Bridges by the Lessee shall not result in any
recomputation, adjustment or reduction of any construction advance, or the
Construction Advance Amount or the Base Annual Rental or any component thereof,
and shall not create or entitle the Lessee to any abatement, adjustment or
reduction of any rentals or charges under the Lease, and shall not create or
entitle the Lessee to any other claim against the Port Authority whether under
this Lease or otherwise.



It is expressly understood and agreed that, from and after the Effective Date of
this Supplement No. 22 to the Lease, all references to the 42 passenger loading
bridges in the Lease shall be deemed to mean the 42 passenger loading bridges as
reduced in number and modified pursuant to the provisions of Paragraph 4 of
Supplement No. 7 to the Lease, Paragraph No. 9 of Supplement No. 8 to the Lease,
Paragraph 4 of Supplement No. 12 to the Lease and as reduced by the removal of
the twelve (12) 2001 Removed Loading Bridges pursuant to the provisions of
Paragraph 1 of Supplement No. 18, and as reduced by the removal of the 2004 (14)
Removed Loading Bridges pursuant to the provisions of Paragraph 1 of this
Supplement No. 22.



The Port Authority makes no representations, warranties or guarantees as to 2004
(14) Removed Loading Bridges or any of them or any aspect or any component
thereof. The Lessee shall and hereby takes title to and accepts the 2004 (14)
Removed Loading Bridges in their "as is" condition and title thereto shall be
deemed to pass to the Lessee upon the Lessee's removal thereof from the premises
in accordance with the terms of this Supplement No. 22 including but not limited
to the requirement for the installation by the Lessee of the C-2 2004 (24) New
Loading Bridges at the designated C-2 Gate Positions listed above; and the
Lessee expressly accepts, acknowledges and agrees that the Port Authority makes
no representations, warranties or guarantees as to the 2004 (14) Removed Loading
Bridges or any of them or any aspect or component thereof. The Lessee shall be
responsible for and pay all costs and expenses, including without limitation,
any and all sales or other taxes, of or pertaining to the transfer of title to
the 2004 (14) Removed Loading Bridges and the transporting, storage and disposal
thereof.



Section 34 of the Lease entitled "Personal Property", as previously amended is
hereby further amended as follows: The first line of paragraph (a) thereof (as
amended by and set forth in Supplement No. 18 of the Lease) shall be deemed
amended to read as follows:



"All personal property (including trade fixtures, the C-1 C-2 New Loading
Bridges, as defined in Supplement No. 18 of the Lease, and the C-2 2004 (24) New
Loading Bridges, as defined in Supplement No. 22 of the Lease, but specifically
excluding the Schedule 1 Terminal Fixtures, and excluding Port owned loading
bridges and other Port Authority owned property as mentioned below) removal".



 

 

 

 

 

Section 74 of the Lease entitled "Purchase of Property", as previously amended,
is hereby further amended as follows: The sixth (6th) line thereof shall be
deemed amended to read as follows:



"C-1 C-2 New Loading Bridges (as defined in Supplement No. 18 of the Lease), the
C-2 2004 (24) New Loading Bridges (as defined in Supplement No. 22 of the Lease)
or such other loading bridges as may be substituted therefore in accordance with
Section 34 of the Lease, flight information display system".



Each party represents and warrants to the other that no broker has been
concerned in the negotiation of this Twenty-second Supplemental Agreement and
that there is no broker who is or may be entitled to be paid a commission in
connection therewith. Each party shall indemnify and save harmless the other
party of and from any and all claims for commissions or brokerage made by any
and all persons, firms or corporations whatsoever for services provided to or on
behalf of the indemnifying party in connection with the negotiation and
execution of this Twenty-second Supplemental Agreement.



No Commissioner, director, officer, agent or employee of any party to this
Twenty-second Supplemental Agreement shall be charged personally or held
contractually liable by or to any other party under any term or provision of
this Twenty-second Supplemental Agreement or of any supplement, modification or
amendment to the Lease or because of its or their execution or attempted
execution or because of any breach or alleged or attempted breach thereof.



As hereby amended, all of the terms, covenants, provisions, conditions and
agreements of the Lease shall be and remain in full force and effect.



This Twenty-second Supplemental Agreement and the Lease which it amends
constitute the entire agreement between the Port Authority and the Lessee on the
subject matter, and may not be changed, modified, discharged or extended except
by instrument in writing duly executed on behalf of both the Port Authority and
the Lessee. The Lessee and the Port Authority agree that no representations or
warranties shall be binding upon the other unless expressed in writing in the
Lease or in this Twenty-second Supplemental Agreement.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Port Authority and the Lessee have executed these
presents as of the date first above written.



 

ATTEST: THE PORT AUTHORITY OF NEW YORK

AND NEW JERSEY



 

 

/s/ Karen Eastman

By /s/ Francis A. Dimola



Karen Eastman Francis A. Dimola Secretary Assistant Director

Aviation Dept.



 

 

ATTEST: CONTINENTAL AIRLINES, INC.



 

 

 

/s/ Jennifer Vogel

By /s/ Holden Shannon



Secretary (Title) Holden Shannon

Vice President

Corporate Real Estate

& Environmental Affairs

